DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 7 Dec 2021 has been entered. Claims 1 and 4-18 remain pending in the application. Applicant’s amendments to the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 19 Aug 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13 in Paragraph 28.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2,577,967) in view of Francis (US 3,116,918).
Regarding Claim 1, Hughes discloses a valve (Figure 1). The valve comprising: 
a housing (generally at 10), said housing defining a primary flow path (from 11 through 14 and to 12) from a primary housing intake (11; Col 2, lines 22-27) to a housing discharge (12; Col 2, lines 22-27), wherein said housing intake and said housing discharge being separated by a diaphragm seat (14) defining an orifice (Figure 1 at 13; where the orifice 13 is the opening of 11 surrounded by the seat 14), wherein said orifice is configured for fluid flow between said intake and said discharge (Figure 1; from 11 to 12); 
a lower diaphragm (20) configured to move between an open position and a closed position (Figure 4 is the open position and Figures 1 and 5 are the closed position), wherein said lower diaphragm is configured to move toward said open position in response to pressure from fluid flow into said intake (Col 4, lines 16-21), wherein said lower diaphragm being configured to move toward said closed position in response to pressure from an upper diaphragm (via 22 and 32), wherein in said closed position said lower diaphragm is configured to seal said orifice (Figure 1), wherein said lower diaphragm and said upper diaphragm define a central chamber between said lower diaphragm and said upper diaphragm (31); 

but fails to expressly disclose a spring configured to bias said upper diaphragm to said closed position when said upper chamber is free of pressure and wherein said spring is positioned between said upper diaphragm and said lower diaphragm.
Francis teaches a valve (Figure 1) comprising an upper diaphragm (74) and a lower diaphragm (58) with a spring (90) configured to bias said upper diaphragm to said first position when said upper chamber is free of pressure (Figure 1; Col 3, lines 32-33) and wherein said spring is positioned between said upper diaphragm and said lower diaphragm (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes to incorporate the teachings of Francis to provide for a spring configured to bias said upper diaphragm to said first position when said upper chamber is free of pressure and wherein said spring is positioned between said upper diaphragm and said lower diaphragm.  Doing so would allow for the valve diaphragm to return to the closed position, thereby providing a quick failsafe in the event of a loss of pressure in the system.
Regarding Claim 5, Hughes discloses where said upper diaphragm (21) comprises a rigid upper diaphragm insert (22) configured for contacting said lower diaphragm (20) when pressure is applied to said upper diaphragm from said upper diaphragm chamber (Figure 1).  
Regarding Claim 6, Hughes discloses all essential elements of the current invention as discussed above except where said lower diaphragm comprises a rigid lower diaphragm insert configured for contacting said rigid upper diaphragm insert.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes to incorporate the teachings of Francis to provide for where said lower diaphragm comprises a rigid lower diaphragm insert configured for contacting said rigid upper diaphragm insert.  Doing so would be combining prior art elements according to known methods (the diaphragm insert of Ralston with the diaphragm of Hughes) to yield predictable results (to provide for a diaphragm interaction that is subject to less wear and extend the life of the diaphragm within the valve).
Regarding Claim 9, Hughes discloses where said lower diaphragm (20) and said upper diaphragm (21) are separated by a spacer (23), wherein said spacer further defines said central chamber (31; Figure 1).  
Regarding Claim 10, Hughes discloses where said spacer (23) comprises a ring spacer (Figure 1; Col 2, lines 32).  
Regarding Claim 11, Hughes discloses where said spacer comprises a vent (30) configured to vent said central chamber to atmosphere (Col 2, lines 49-52).  
Regarding Claim 12, Hughes discloses where said upper diaphragm and said lower diaphragm comprise a flexible material (Col 3, lines 28-31).  
Regarding Claim 13, Hughes discloses where said lower diaphragm and said upper diaphragm are connected (by at least 27; Figure 1).  
Regarding Claim 14, Hughes discloses where said upper chamber port (32) is positioned in a bonnet (25; Figure 1).  
Regarding Claim 15, Hughes discloses where an effective area of a first surface of said upper diaphragm (the upper surface as seen in the orientation of Figure 1 which acts the pressure of 32 and includes 24) is greater than an effective area of a first surface of said lower diaphragm (the part of the lower diaphragm exposed to the pressure of 13).  
Regarding Claim 16, Hughes discloses where said orifice is a circular orifice (Col 4, lines 42-44 disclose where the diameter of the inlet line is the same as the orifice, thereby since the orifice has a diameter, it would be circular).  
Regarding Claim 17, Hughes discloses where said upper diaphragm comprises a generally circular shape (Figure 1).  
Regarding Claim 18, Hughes discloses where said lower diaphragm comprises a generally circular shape (Figure 1).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2,577,967) in view of Francis (US 3,116,918) in further view of Feldmeier (US 2011/0260091).
Regarding Claim 4, Hughes discloses all essential elements of the current invention as discussed above except were said diaphragm seat comprises a beveled edge.  
Feldmeier teaches a valve (Figure 4) where the seat (32 and 34) comprises a beveled edge (Paragraph 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes, as modified by Francis, to incorporate the teachings of Feldmeier to provide for were said diaphragm seat comprises a beveled edge.  Doing so would be combining prior art elements (the seat of Feldmeier with the valve of Hughes) according to known methods to yield predictable results (to provide for a fluid tight seal at the diaphragm seat).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 2,577,967) in view of Francis (US 3,116,918) in further view of Moses et al (US 6,561,485).
Regarding Claims 7-8, Hughes discloses all essential elements of the current invention as discussed above except where said valve comprises a drain positioned in a wall separating said housing intake and said housing discharge and where said drain comprises a mushroom drain.  
Moses et al teach a diaphragm valve (Figure 1) where said valve comprises a drain (through 52) positioned in said wall separating said housing intake and said housing discharge (wall 20 between 12 and 14) and where said drain comprises a mushroom drain (52; Col 3, lines 45-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hughes to incorporate the teachings of Moses et al to provide for where said valve comprises a drain positioned in said wall separating said housing intake and said housing discharge and where said drain comprises a mushroom drain.  Doing so would be combining prior art elements according to known methods (the drain valve of Moses et al with the valve body of Hughes) to yield predictable results (to provide for a gas flow connection between the intake and discharge).
Response to Arguments
Applicant's arguments filed 7 Dec 2021 have been fully considered but they are not persuasive.
First, Applicant argues that Francis fails to teach “a spring extending between said upper diaphragm and said lower diaphragm, wherein said spring is configured to bias said upper diaphragm to said first position when said upper chamber is free of fluid flow into said upper chamber”.  The Applicant argues that the spring of Francis biases the upper piston from the lower housing as opposed to biasing the diaphragms apart.  However, as shown in Figure 1, the spring (90) biases the lower diaphragm from the upper diaphragm (from 92 to 70), hence biasing the diaphragms apart.
Next, Applicant argues that Hughes does not have a spring seat, and therefore a combination of Francis and Hughes would require undue alteration of the valve of Hughes.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Providing the spring would allow for a quick failsafe in the event of a loss of pressure in the system.
Also, Applicant argues that the valve of Francis comprises the linkage (72) and therefore modifying the spring would prevent the spring from full operation. However, this argument is considered moot as the linkage apparatus is not being modified, nor incorporated into the modification of Hughes.  Therefore, this argument is unpersuasive.
Additionally, Applicant argues that the spring (90) does not operate in the same manner as claimed by Applicant.  However, this argument is unpersuasive because the spring (90) biases the lower diaphragm from the upper diaphragm (from 92 to 70), as discussed above. 
Last, Applicant argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  However, providing the spring would allow for a quick failsafe in the event of a loss of pressure in the system.
Therefore, Applicant’s arguments are unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753